                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

  dnttd                                                       cASE    No.      cf            ( lL:'i 1 '7
                                                                                        lQ
                                                                                    "
                                                               SUBMISSION OF THE
                                                          DETERMINATION OF DETENTION
    /*n}r,er<       6*//                                               OR RELEASE



Defendant states to the Court as follows:
       (1)     I   understand that the Court rnust detennine whether       I   should be detained or
released, pending future judicial proceedings.
       (2)     I have discussed with my attomey my right to present evidence and make argument
on this determination. All the questions    I    havc conceming that right have bcen answcred. I
understand that by not requesting a hearing to present evidence and make argunrent, the Courl        will
make the detennination based upon the inlbrnation witliin the Court's record.
       (3)     At tliis time, I wish to give up rny right to present evidence and rnake argument on
the determination of detention or release and submit the rnatter to the Cour1.




Defendant
            i*ea-           s\                         Date
                                                                    I -:lf ? "tD

                                                                    / - al          -po      ler
Attorney for Defendant                                 Date


                                                ORDER
       IT IS ORDERED that Dcfbndant's             Submission of the Detcn-ninati<>n of Dctention or
Release is hereby accepted, and a separatc ordcr    will bc issucd conccrning dctcntion or rclcase.


        DATED this 27th day of January                     ,20 20

                                                        BY THE COURT:


                                                        MAGISTRATE JUDGE,
                                                        UNITED STATES DISTI{ICT COURT
